Case 8:18-cv-02869-VMC-CPT Document 16-4 Filed 12/17/18 Page 1 of 5 PageID 306
 


                          81,7('67$7(6',675,&7&2857
                           0,''/(',675,&72))/25,'$
                                 7$03$',9,6,21

 &$<0$16(&85,7,(6&/($5,1*
 $1'75$',1*/7'7+(+855<
 )$0,/<5(92&$%/(75867
 6&2776'$/(&$3,7$/$'9,6256
 &25325$7,21DQG$/3,1(6(&85,7,(6
 &25325$7,21

       3ODLQWLIIV

 Y                                        &DVH1RFY90&&37

 &+5,6723+(5)5$1.(/

       'HIHQGDQW
                                       
                                         

                                         



                          (;+,%,7³´




                                         
Case 8:18-cv-02869-VMC-CPT Document 16-4 Filed 12/17/18 Page 2 of 5 PageID 307




                                          November 9, 2018

 VIA E-EMAIL & U.S. MAIL

 Christopher Frankel
 4301 Watrous Avenue
 Tampa, Florida 33629
 chrisfrankel13@gmail.com

                Re:     Cease and Desist
 Dear Mr. Frankel:

         This firm represents Scottsdale Capital Advisors Corporation, Alpine Securities
 Corporation, Cayman Securities Clearing and Trading LTD and the Hurry Family Revocable
 Trust (collectively, “SCA Parties”). We write in connection with your numerous material
 breaches of the Non-Disclosure and Confidentiality Agreement dated June 22, 2015 (the
 “Agreement”) between you, on the one hand, and the SCA Parties, on the other hand, a copy of
 which is enclosed with this letter.

          You have breached the Agreement by, among other things, disclosing Confidential
 Information to third parties and using Confidential Information in connection with a competing
 business. “Confidential Information” is defined in the Agreement, in part, as “any data or
 information that is proprietary to the Discloser and not generally known to the public, whether in
 tangible or intangible form, whenever and however disclosed, including, but not limited to: (i)
 any marketing strategies, plans, financial information, or projections, operations, sales estimates,
 business plans and performance results relating to the past, present or future business activities of
 such party, its affiliates, subsidiaries and affiliated companies; (ii) plans for products or services,
 (iii) customer lists and account information; (iv) any scientific or technical information,
 invention, design, process, procedure, formula, improvement, technology or method; (v) any
 concepts, reports, data, know-how, works-in-progress, designs, development tools,
 specifications, computer software, source code, object code, flow charts, databases, inventions,
 information and trade secrets; and (vi) any other information that should reasonably be
 recognized as confidential information of the Discloser.” Agreement, ¶ 1(a).

       Remedies for your breach of the Agreement include, but are not limited to monetary
 damages, injunctive relief, and all other remedies available at law and equity. Agreement, ¶ 6.

         Further, the Agreement requires you to return any and all documents, records, and copies
 that contain Confidential Information within ten (10) business days of written request for the
 same and to “cooperate with efforts by the [SCA Parties] to help the [SCA Parties] regain


 {00096203;1}
Case 8:18-cv-02869-VMC-CPT Document 16-4 Filed 12/17/18 Page 3 of 5 PageID 308


 November 9, 2018
 Re: Cease and Desist
 Page 2

 possession of Confidential Information and prevent its further unauthorized use.” Agreement, ¶¶
 5, 7.

          The SCA Parties hereby demand that you immediately cease and desist from any and
 all further disclosure and/or usage of Confidential Information. The SCA Parties further demand
 that you return to this firm any and all documents, records, and/or copies thereof in your
 possession, custody, or control that contain any Confidential Information no later than the close
 of business on November 26, 2018. Please confirm in writing by 12 p.m. PST on November
 12, 2018 that the foregoing demands will be, and are being, fully complied with.

         “Once a party reasonably anticipates litigation, it must suspend its routine document
 retention/destruction policy and put in place a ‘litigation hold’ to ensure the preservation of
 relevant documents.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003); In
 re Napster, Inc. Copyright Litigation, 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006) (“As soon as
 a potential claim is identified, a litigant is under a duty to preserve evidence which it knows or
 reasonably should know is relevant to the action.”).

          Accordingly, you and all persons acting on your behalf or at your direction are under an
 obligation to affirmatively preserve, and not destroy, delete, hide or misplace, documents and
 materials of all kinds that refer or relate to this dispute in any way, including without limitation
 all electronic mail (email), letters, draft letters, facsimile transmissions, memoranda, draft
 memoranda, instant messages (IMs), text messages, chats, phone messages, phone logs,
 calendars, reports, handwritten notes, typewritten notes, charts and spreadsheets, articles, draft
 articles, photographs, still images, illustrations, video clips and recordings, audio clips and
 recordings, news articles, and interview schedules, among other types of documents and
 communications. You are also required to affirmatively preserve all servers, backup tapes, hard
 drives, smartphones, tablets, and any and all other storage devices in your possession, custody or
 control that may contain any of the aforementioned documents and/or materials.

         This letter is not intended as a full or complete statement of all relevant facts or
 applicable law, and nothing herein is intended as, nor should it be deemed to constitute, a waiver
 or relinquishment of any of my clients’ rights, remedies, claims or causes of action, all of which
 are hereby expressly reserved.

                                          Very truly yours,




                                      JORDAN SUSMAN Of
                                         HARDER LLP

 Enclosure


 {00096203;1}
Case 8:18-cv-02869-VMC-CPT Document 16-4 Filed 12/17/18 Page 4 of 5 PageID 309
Case 8:18-cv-02869-VMC-CPT Document 16-4 Filed 12/17/18 Page 5 of 5 PageID 310
